DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, Claims 1-7, in the reply filed on 4 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 from which Claim 4 depends provides a fifth portion being part of the face insert portion and at least partially surrounding fourth portion.  The limitation of Claim 4 requiring that the fourth portion define the attachment point is incompatible with the limitation of Claim 1. The scope of the claim is indefinite.  The same applies to Claim 26, which depends from Claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 21-30, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga, U.S. Patent Application No. 2006/0111198, in view of Mizutani, U.S. Patent Application No. 2018/0178091.  As to Claim 1, Matsunaga teaches a golf club head having a body (24) comprising a front portion, a toe portion, a heel portion, and a top portion, paragraph 0026 and see Figure 2A.  The club head may include a rear portion and a bottom portion, paragraph 0015, noting that a face opening of the head main body may be closed by a face member.  Matsunaga teaches a face portion (20) comprising a face portion opening (22), the face portion surrounding the face portion opening, paragraph 0026.  A face insert portion (26) having a front surface configured to strike a golf ball and a rear portion, may be coupled to the outer face portion to close the face opening portion, paragraph 0026 and see Figures 2A and 2B.  Matsunaga teaches a first portion (28) having a uniform or substantially uniform thickness, located at a center of the face insert portion, paragraphs 0026 and 0010.  A second portion (32) may at least partially surround the first portion and may have a second thickness, paragraphs 0025 and 0026 and see Figures 2A and 2B.  A third portion (26) may at least partially surround the second portion and may have a third thickness, paragraphs 0025 and 0026 and see Figures 2A and 2B.  Matsunaga teaches a fifth portion (20) on the outer face portion and at least partially surrounding the third portion, paragraph 0026 and see Figure 2A.  It is inherent that the fifth portion has a thickness, which may be considered to be a fifth thickness.  The first thickness and the third thickness may be uniform or substantially uniform, paragraph 0010, and the first thickness may be greater than the third thickness, paragraph 0025.  The second thickness may decrease from the first thickness to the third thickness in a direction from first portion to the third portion, paragraph 0026 and see Figure 2B.  Matsunaga is silent as to a fourth portion and Matsunaga does not teach that the third thickness may be greater than the fifth thickness.  Mizutani teaches a similar golf club head having varied thickness portions on a rear surface of a face, paragraph 0031, noting irregular rear face surface.  The face may have a first portion (11) providing a central area of greatest thickness, paragraphs 0031 and 0032, a second transitioning portion (12, 13) surrounded by third portion (14) having uniform thickness, paragraph 0031 and see Figure 5.  Mizutani teaches a fifth portion (16) at least partially surrounding the third area, being thinner than the third portion, and being located on the face, paragraph 0034 and see Figure 5, suggesting that the fifth portion may be provided on the same portion of the club head with the other portions of varied thickness.  It necessarily follows that a fourth portion thickness decreases between the thicker third portion and the thinner fifth portion, such that a fourth portion exists and at least partially surrounds the third portion and being at least partially surrounded by the fifth portion.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Matsunaga with a fourth portion located and configured as claimed and as taught by Mizutani, to provide Matsunaga with an additional decreasing step of face thickness toward the outer periphery of the face to yield the predictable result of increasing the flexible response of the club head.  Further, it would have been obvious to one of ordinary skill in the art at the effective filing date to locate the fifth portion on the rear portion of the face insert portion, as suggested by Mizutani.  As to Claim 2, Mizutani teaches that the first portion may have a rounded rectangular shape, paragraph 0022 and see Figure 5.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Matsunaga, as modified, with a first portion of rounded rectangular shape, as taught by Mizutani, to provide Matsunaga, as modified, with a known substitute shape for a first portion.  Matsunaga, as modified, discloses the claimed invention except for providing a rounded trapezoidal shape for the first portion.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the first portion in the shape of a rounded trapezoid, since it has been held that configuration of parts of an invention is a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular claimed configuration was significant, In re Dailey, 149 USPQ 47 (CCPA 1966).  The examiner notes that a trapezoidal shape having parallel sides nearly equal in length substantially duplicates the shape of a rectangle.   As to Claim 3, Mizutani teaches that the first and second portions may have the same general shape and may be approximately concentric, paragraph 0032 and see Figure 5.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Matsunaga, as modified, with similarly shaped and aligned first and second portions, as taught by Mizutani, to provide Matsunaga, as modified, with a uniform variation in face thickness, in different radial directions.  Matsunaga, as modified, discloses the claimed invention except for specifically indicating that the first and second portions may have the same shape and may be concentric.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the first and second portions with same shape and concentric orientation, since it has been held that configuration of parts of an invention is a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular claimed configuration was significant, In re Dailey, supra.   As to Claims 4 and 26, Matsunaga teaches that the third portion may define a region at which the face insert portion is attached to the outer face portion, paragraph 0026 and see Figures 2A and 2B.  Matsunaga, as modified, teaches that a fourth portion may be included, as part of the face insert portion, as discussed above.  Matsunaga, as modified, discloses the claimed invention except for specifying that the fourth portion defines a region at which the face insert is attached.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the fourth portion to define the region at which the face insert portion is attached, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  Claims 4 and 26 are treated as best understood, in view of the rejection under 35 USC §112(b).  As to Claims 5, 27, 32, and 33, Matsunaga teaches that the surface area of the second portion may be greater than the surface area of the first and third portions, paragraph 0025.  As to Claim 6, Matsunaga teaches that the first portion may have a geometric shape and that a dimension of the geometric shape between the top and bottom portions increases in a direction toward the toe portion, see Figure 2A, noting that progressing from right to left in the drawing exhibits an increasing top to bottom dimension.   As to Claims 21-25, Matsunaga, as modified by Mizutani, is applied as in Claim 1,  with the same obviousness rationale being found applicable.  Further, the examiner finds that given the decrease in the thickness of the second and fourth portions between adjoining portions, it follows that, at some point, the thickness is between the thickness of the greater and lesser adjoining portions and that the thickness of the second and fourth portions is variable.  As to Claims 28-30, Matsunaga, as modified by Mizutani, is applied as in Claims 1 and 21,  with the same obviousness rationale being found applicable.
Claims 7 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga, in view of Mizutani, as applied to claim 1 above, and further in view of Rice et al., U.S. Patent Application No. 2010/0255930.  Matsunaga, as modified, substantially shows the claimed limitations, as discussed above.  Further, Matsunaga teaches that the outer face portion (head main body) may comprise a titanium-based material, paragraph 0015.  Matsunaga teaches that titanium alloy may be used as the material for the face insert portion, paragraph 0027, but Matsunaga, as modified, is silent as to a steel-based material for the face insert portion.  Rice teaches that the face insert portion may comprise a titanium-based material or a steel-based material, paragraph 0032.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Matsunaga, as modified, with a face insert portion comprising a steel-based material, as taught by Rice, to provide Matsunaga, as modified, with a titanium-based body and a steel-based face insert portion, being different materials, as known substitute face insert portion and club head body materials.  
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        13 April 2022